DETAILED ACTION
Status of Claims
In the response dated July 13, 2022, Applicant amended claims 1, 9, 21, and 25-28.  Claims 17-20 are previously canceled. Claims 1-16 and 21-28 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but are not persuasive.  Applicant asserts that the claims are analogous to Example 37 and Data Engine Techs.  Examiner respectfully disagrees. The claims of Example 37 and Data Engine Techs recited a specific manner automatically display icons and navigating spreadsheets. The claims provided a specific technological improvement over prior systems resulting in an improved user interface.  In this case, the claimed invention as a whole is directed to recite an offer management method and system that determines a discount offer (i.e., deviation from a sale price) with changing expiration dates based on tiers of candidate users who are ranked by affinity scores that represent a user’s level of interest in purchasing an item for sale, which is a method of commercial or interactions including advertising, marketing, or sales activities or behaviors, and business relations.    The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. Additionally, the claims as a whole merely describe how to generally apply the concept of transmitting discount offers to candidate (targeted) users. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting discount offers to candidate (targeted) users) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The rejection is maintained. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but are not persuasive. Applicant asserts that the combination of references does not teach or suggest “generating a graphical user interface comprising a message, presented to a given candidate user of the set of candidate users, that identifies the first offer price and a first expiration time of the plurality of expiration times when the first offer price will change” because Smith does not inform the user when the price change will take place. Examiner respectfully disagrees. Fig. 5B and Paragraph [0106] discloses the dates and various price changes of specific products.  For instance, “additional discounts for crackers” display Feb. 3 at $1.29 and Feb. 4 at $1.39. The rejection is maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 21-28 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-16 and 21-28 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-16 and 21-28 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-16 and 21-28 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 9 (representative of independent claims 1 and 21) recite: 
determining, for each candidate user from a set of candidate users, predetermined affinity signals indicating the respective candidate user's level of interest in purchasing an item listed for sale on an online marketplace, the item listed for sale having a sale price; 
determining, for each candidate user, an affinity score based on the predetermined affinity signals for the respective candidate user, yielding a set of affinity scores; 
ranking the set of candidate users based on the set of affinity scores; 
determining, based on the ranking, a first tier of candidate users and a second tier of candidate users, the first tier of candidate users including a first subset of the set of candidate users and the second tier of candidate users including a second subset of the set of candidate users;
generating a graphical user interface comprising a message, presented to a given candidate user of the set of candidate users, that identifies the first offer price and a first expiration time of the plurality of expiration times when the first offer price will change;
causing the first offer including the first offer price to automatically progressively change as time passes based on the plurality of different expiration times associated with the first offer;
determining that a threshold period of time has elapsed after transmitting the first offer to the first tier of candidate users during which the first offer was not accepted
The identified limitations recite an offer management method and system that determines a discount offer with changing expiration dates based on tiers of candidate users who are ranked by affinity scores that represent a user’s level of interest in purchasing an item for sale, which is a method of commercial or interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processors and machine readable media) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
one or more computer processors; and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors
transmitting to candidate users in the first tier of candidate users, a first offer in relation to the item listed for sale, the first offer including a first offer price that is a first deviation from the sale price of the item, the first offer being associated with a plurality of different expiration times;
in response to determining that the threshold period of time has elapsed, transmitting to the second tier of candidate users, a second offer in relation to the item listed for sale, the second offer including a second offer price that is a second deviation from the sale price of the item
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of transmitting discount offers to candidate (targeted) users. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting discount offers to candidate (targeted) users) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-8 ,10-16, and 22-28 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, dependent claims 6, 7, 14, and 15 are directed to an abstract idea (targeted marketing) because the recite identifying previous interaction of user such as associating with listing on an online marketplace and making an offer to purchase an item. 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1,9, and 21: processors to execute transmitting discount offers to candidate (targeted) users, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-16 and 21-28, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-8, 10-16, and 22-28, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey et al. (US 2006/0253315 A1) in view of Smith et al. (US 2019/0272557 A1) further view of Lau et al. (US 2014/0279232 A1).

Regarding claims 1, 9, and 21, Ramsey discloses a method comprising (claim 1): A system comprising: one or more computer processors (Paragraph [0045]); and one or more computer-readable mediums1 storing instructions that (Paragraph [0045]), when executed by the one or more computer processors, cause the system to perform operations comprising (claim 9):
determining, based on the ranking, a first tier of candidate users and a second tier of candidate users, the first tier of candidate users including a first subset of the set of candidate users and the second tier of candidate users including a second subset of the set of candidate users (Paragraphs [0029]: The grouping tool 7 divides candidates from the list of candidates in the database structure 9 into groups. Each group of candidates is grouped by association with a specific candidate trait, and [0044]: the grouping tool 7 places the candidates from a list in groups according to specific candidate traits); 
determining that a threshold period of time has elapsed after transmitting the first offer to the first tier of candidate users during which the first offer was not accepted (Paragraph [0044]: the optimization tool 8 applies timing constraints to each of the ranking scores within the group.); and 
in response to determining that the threshold period of time has elapsed, transmitting to the second tier of candidate users, a second offer in relation to the item listed for sale, the second offer including a second offer price that is a second deviation from the sale price of the item (Paragraphs [0031]: The first row comprises the highest ranked marketing event ($50 rank). The total budget is $30 and the associated constraint data is $10. The constraint data ($10) is subtracted from the budget ($30) for the highest ranked marketing event leaving $20 in the budget for offering more marketing events to the group of candidates and [0044]: The final ranking list comprises a specified order for offering the marketing events to the group of candidates.).
Ramsey discloses the limitations above. Ramsey does not explicitly disclose:
determining, for each candidate user from a set of candidate users, predetermined affinity signals indicating the respective candidate user's level of interest in purchasing an item listed for sale on an online marketplace, the item listed for sale having a sale price; 
determining, for each candidate user, an affinity score based on the predetermined affinity signals for the respective candidate user, yielding a set of affinity scores; 
ranking the set of candidate users based on the set of affinity scores;
transmitting to candidate users in the first tier of candidate users, a first offer in relation to the item listed for sale, the first offer including a first offer price that is a first deviation from the sale price of the item, the first offer being associated with a plurality of different expiration times; 
generating a graphical user interface comprising a message, presented to a given candidate user of the set of candidate users, that identifies the first offer price and a first expiration time of the plurality of expiration times when the first offer price will change;
causing the first offer including the first offer price to automatically progressively change as time passes based on the plurality of different expiration times associated with the first offer.
Smith teaches:
transmitting to candidate users in the first tier of candidate users, a first offer in relation to the item listed for sale, the first offer including a first offer price that is a first deviation from the sale price of the item, the first offer being associated with a plurality of different expiration times (Fig. 5B; Paragraph [0105]: if the customer selects the product element 504 corresponding to “Crackers,” the discount interface 502b presents a plurality of target products in the “Crackers” product category with additional discount prices based on the expiration dates); 
generating a graphical user interface comprising a message, presented to a given candidate user of the set of candidate users, that identifies the first offer price and a first expiration time of the plurality of expiration times when the first offer price will change (Fig. 5B; Paragraph [0106]);
causing the first offer including the first offer price to automatically progressively change as time passes based on the plurality of different expiration times associated with the first offer (Fig. 5B; Paragraph [0106]: The discount interface 502b can also display information about the expiration dates of the target products so that the customer can be informed about the expiration dates relative to the discount prices. As illustrated, the discount prices are lower for target products that are nearer to their expiration dates than for target products that are further away from their expiration dates. ).
Lau teaches:
determining, for each candidate user from a set of candidate users, predetermined affinity signals indicating the respective candidate user's level of interest in purchasing an item listed for sale on an online marketplace, the item listed for sale having a sale price (Paragraph [0116]: The process 500 beings at 502 with analysis of purchase activity metadata associated with product, service, and/or user data records. In some embodiments, the purchase activity metadata can be captured and stored in conjunction with purchase intent information. The analysis at 502 can determine intent from stored metadata, or in some examples derive intent from the stored metadata); 
determining, for each candidate user, an affinity score based on the predetermined affinity signals for the respective candidate user, yielding a set of affinity scores (Paragraph [0129]: affinity reflects the relationship between the user and the asker, the product characteristics and the user, the question being asked, the purchase intent defined by the asker or the purchase intent derived by the system in requesting a help session. Each relationship can be weighted based on system values for types of relationship (e.g., valuing user selection of an expert in the same setting over, user identification as a potential answerer) to derive an affinity value and/or score that can be compared to values and/or scores for other users); 
ranking the set of candidate users based on the set of affinity scores (Paragraphs [0129]: The expert query engine can rank the users identified by their affinity, and [0117]: process 500 continues at 506 with parsing of the target shopper's connections for associated metadata. The target shopper connections are ranked at 508 based on their affinity to the target shopper's current purchase intent).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramsey to disclose transmitting to candidate users in the first tier of candidate users, a first offer in relation to the item listed for sale, the first offer including a first offer price that is a first deviation from the sale price of the item, the first offer being associated with a plurality of different expiration times; generating a graphical user interface comprising a message, presented to a given candidate user of the set of candidate users, that identifies the first offer price and a first expiration time of the plurality of expiration times when the first offer price will change, and causing the first offer including the first offer price to automatically progressively change as time passes based on the plurality of different expiration times associated with the first offer as taught by Smith because it would have improved generating and transmitting offers to a group of users. Ramsey discloses ordering marketing events for offering to candidates (Ramsey Abstract). Using dynamically generating digital product notifications over time based on product expiration data of Smith minimize inefficiency and waste in determining sale prices so consumers are willing to purchase individual products that accurately priced to reflect their actual value.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramsey, in view of Smith, to disclose determining, for each candidate user from a set of candidate users, predetermined affinity signals indicating the respective candidate user's level of interest in purchasing an item listed for sale on an online marketplace, the item listed for sale having a sale price, determining, for each candidate user, an affinity score based on the predetermined affinity signals for the respective candidate user, yielding a set of affinity scores, and ranking the set of candidate users based on the set of affinity scores as taught by Lau because it would have improved generating and transmitting offers to a group of users. Ramsey, in view of Smith, discloses ordering marketing events for offering to candidates (Ramsey Abstract). Using the system and method for an affinity capture, user feedback and affinity analysis of Lau can host interaction platforms to facilitate the exchange of information, opinion, and/or suggestions on products, recommendations, and opinions (Lau Abstract).
Regarding claims 2, 10, and 22, Ramsey, in view of Smith, discloses wherein determining the first tier of candidate users and the second tier of candidate users comprises: 
determining the first tier of candidate users and the second tier of candidate users based on the ranking (Paragraphs [0029] and [0044]).
Ramsey, in view of Smith, discloses the limitation above. Ramsey, in view of Smith, does not explicitly disclose:
determining, for each candidate user, an affinity score based on the predetermined affinity signals for the respective candidate user, yielding a set of affinity scores; 
ranking the set of candidate users based on the set of affinity scores.
Lau teaches:
determining, for each candidate user, an affinity score based on the predetermined affinity signals for the respective candidate user, yielding a set of affinity scores (Paragraph [0129]); 
ranking the set of candidate users based on the set of affinity scores (Paragraph [0129]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramsey, in view of Smith, to disclose determining, for each candidate user, an affinity score based on the predetermined affinity signals for the respective candidate user, yielding a set of affinity scores, and ranking the set of candidate users based on the set of affinity scores as taught by Lau because it would have improved generating and transmitting offers to a group of users. Ramsey, in view of Smith, discloses ordering marketing events for offering to candidates (Ramsey Abstract). Using the system and method for an affinity capture, user feedback and affinity analysis of Lau can host interaction platforms to facilitate the exchange of information, opinion, and/or suggestions on products, recommendations, and opinions (Lau Abstract).
Regarding claims 3, 11 and 23, Ramsey discloses further comprising: in response to determining that a second threshold period of time has elapsed without receiving an acceptance to the first offer, transmitting to candidate users in the second tier of candidate users, a second offer in relation to the item listed for sale, the second offer including a second offer price that is a second deviation from the sale price of the item (Paragraphs [0031] and [0044]).
Regarding claims 4, 12, and 24, Ramsey discloses wherein the second deviation from the sale price of the item is greater than the first deviation from the sale price of the item (Paragraphs [0030] and [0031]).
Regarding claims 5 and 13, Ramsey discloses wherein the second deviation from the sale price of the item is less than the first deviation from the sale price of the item (Paragraphs [0030] and [0031]).
Regarding claims 6 and 14, Ramsey discloses further comprising: identifying users of the online marketplace that have previous interactions with a listing on the online marketplace for the listed item, yielding the set of candidate users (Paragraph [0029]).
Regarding claims 7 and 15, Ramsey discloses wherein the previous interactions include at least one of making an offer to purchase the item, selecting to watch the item and viewing the item (Paragraph [0029]).
Regarding claims 8 and 16, Ramsey discloses wherein the second offer is also transmitted to candidate users in the first tier of candidate users (Paragraph [0044]).
Regarding claims 25, Ramsey does not explicitly disclose further comprising: 
generating a second graphical user interface for display to a seller, the second graphical user interface comprising user interface elements for selecting configurations for a plurality of items listed for sale by the seller, the items comprising the item; 
receiving a first input from the seller selecting a first of the user interface elements associated with the item from the plurality of items to enable transmission of automated offers for the item to potential buyers; 
receiving a second input from the seller selecting a second of the user interface elements associated with the item to specify the first offer price and the second offer price associated with the automated offers; and 
receiving a third input from the seller selecting a third of the user interface elements associated with the item from the plurality of items to select a quantity of tiers of candidate users.
Smith teaches:
generating a second graphical user interface for display to a seller, the second graphical user interface comprising user interface elements for selecting configurations for a plurality of items listed for sale by the seller, the items comprising the item (Fig. 3; Paragraph [0074]); 
receiving a first input from the seller selecting a first of the user interface elements associated with the item from the plurality of items to enable transmission of automated offers for the item to potential buyers (Paragraph [0074]); 
receiving a second input from the seller selecting a second of the user interface elements associated with the item to specify the first offer price and the second offer price associated with the automated offers (Paragraph [0074]); and 
receiving a third input from the seller selecting a third of the user interface elements associated with the item from the plurality of items to select a quantity of tiers of candidate users (Paragraph [0074]).
Lau teaches the method of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramsey to disclose generating a second graphical user interface for display to a seller, the second graphical user interface comprising user interface elements for selecting configurations for a plurality of items listed for sale by the seller, the items comprising the item; receiving a first input from the seller selecting a first of the user interface elements associated with the item from the plurality of items to enable transmission of automated offers for the item to potential buyers; receiving a second input from the seller selecting a second of the user interface elements associated with the item to specify the first offer price and the second offer price associated with the automated offers; and receiving a third input from the seller selecting a third of the user interface elements associated with the item from the plurality of items to select a quantity of tiers of candidate users as taught by Smith because it would have improved generating and transmitting offers to a group of users. Ramsey discloses ordering marketing events for offering to candidates (Ramsey Abstract). Using dynamically generating digital product notifications over time based on product expiration data of Smith minimize inefficiency and waste in determining sale prices so consumers are willing to purchase individual products that accurately priced to reflect their actual value.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramsey, in view of Smith, to disclose the method of claim 1 as taught by Lau because it would have improved generating and transmitting offers to a group of users. Ramsey, in view of Smith, discloses ordering marketing events for offering to candidates (Ramsey Abstract). Using the system and method for an affinity capture, user feedback and affinity analysis of Lau can host interaction platforms to facilitate the exchange of information, opinion, and/or suggestions on products, recommendations, and opinions (Lau Abstract).
Regarding claim 26, Ramsey, in view of Smith, does not explicitly disclose:
further comprising computing the affinity score for the given candidate user of the set of candidate users based on a number of interactions the given candidate user has previously had with other items of a same type as the item and types of the interactions.
Lau teaches:
further comprising computing the affinity score for the given candidate user of the set of candidate users based on a number of interactions the given candidate user has previously had with other items of a same type as the item and types of the interactions (Paragraph [0080]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramsey, in view of Smith, to disclose computing the affinity score for the given candidate user of the set of candidate users based on a number of interactions the given candidate user has previously had with other items of a same type as the item and types of the interactions as taught by Lau because it would have improved generating and transmitting offers to a group of users. Ramsey, in view of Smith, discloses ordering marketing events for offering to candidates (Ramsey Abstract). Using the system and method for an affinity capture, user feedback and affinity analysis of Lau can host interaction platforms to facilitate the exchange of information, opinion, and/or suggestions on products, recommendations, and opinions (Lau Abstract).
Regarding claim 27, Ramsey does not explicitly disclose:
wherein the message indicates that a current sale price will increase after the first expiration time.
Smith teaches:
wherein the message indicates that a current sale price will increase after the first expiration time (Fig. 5B; Paragraph [0106]: The discount interface 502b can also display information about the expiration dates of the target products so that the customer can be informed about the expiration dates relative to the discount prices.).
Lau teaches the method of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramsey to disclose wherein the message indicates that a current sale price will increase after the first expiration time as taught by Smith because it would have improved generating and transmitting offers to a group of users. Ramsey discloses ordering marketing events for offering to candidates (Ramsey Abstract). Using dynamically generating digital product notifications over time based on product expiration data of Smith minimize inefficiency and waste in determining sale prices so consumers are willing to purchase individual products that accurately priced to reflect their actual value.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramsey, in view of Smith, to disclose the method of claim 1 as taught by Lau because it would have improved generating and transmitting offers to a group of users. Ramsey, in view of Smith, discloses ordering marketing events for offering to candidates (Ramsey Abstract). Using the system and method for an affinity capture, user feedback and affinity analysis of Lau can host interaction platforms to facilitate the exchange of information, opinion, and/or suggestions on products, recommendations, and opinions (Lau Abstract).
Regarding claim 28, Ramsey, in view of Smith, does not explicitly disclose:
wherein the message indicates a quantity of other candidate users in the first tier of candidate users who have received the first offer.
Lau teaches:
wherein the message indicates a quantity of other candidate users in the first tier of candidate users who have received the first offer (Paragraph [0166]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramsey, in view of Smith, to disclose wherein the message indicates a quantity of other candidate users in the first tier of candidate users who have received the first offer as taught by Lau because it would have improved generating and transmitting offers to a group of users. Ramsey, in view of Smith, discloses ordering marketing events for offering to candidates (Ramsey Abstract). Using the system and method for an affinity capture, user feedback and affinity analysis of Lau can host interaction platforms to facilitate the exchange of information, opinion, and/or suggestions on products, recommendations, and opinions (Lau Abstract).


Conclusion
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim interpretation affects the evaluation of both criteria for eligibility. For example, in Mentor Graphics
        v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to
        the court’s determination that claims to a “machine-readable medium” were not to a statutory category. In
        Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the
        medium as encompassing “any data storage device” including random-access memory and carrier
        waves. In this case, Paragraph [0098] of Applicant’s specification defines the medium as “a component, device or other tangible media able to store instructions 710 and data temporarily or permanently and may include, but is not be limited to, random-access memory (RAM), read-only memory (ROM), buffer memory, flash memory, optical media, magnetic media, cache memory, other types of storage (e.g., erasable programmable read-only memory (EEPROM)), storage systems or storage networks that include multiple storage apparatus or devices. The term "machine-readable medium" excludes signals per se.”  In this case, the specification discloses non-transitory machine-readable media only. Thus, claim 9 is not directed to a transitory signal per se.